Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 2/7/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 5, the prior art of record, specifically (US 20160099895) teaches A device comprising: a communication interface configured to receive a call request from a calling user; and at least one processor configured to execute at least one application among a plurality of applications; (paragraph 44);
However, none of the prior art cited alone or in combination provides the motivation to teach; in response that a call rejection function for the call request is activated, control the communication interface to provide a response message to the calling user, which includes a current situation that is based on information about the at least one application currently being executed, wherein the at least one processor is further configured to: if a call request is received during the executing of each of the plurality of applications and the call rejection function for the call request is activated, control the communication interface to provide the response message to the calling user, and wherein the call rejection function for the call request is not activated if the calling user is set as the user allowed to call. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-9 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Alburaiki, Mubarak Salem Mubarak, et al. "Mobile Based Attendance System: Face Recognition and Location Detection using Machine Learning." 2021 IEEE 12th Control and System Graduate Research Colloquium (ICSGRC). IEEE, 2021: provides: Nowadays, student attendance has a significant impact on the class process as well as it affects student marks based on the authenticity of marking the attendance which expects high accuracy with more flexibility for both lecturers and students. Currently, most universities have some methods of marking student attendance, which consider either inefficient in terms of accuracy and security or bring up other issues such as time-consuming. In addition, another way of attendance requires an administrator to monitor the input of student data, which is difficult when dealing with a large number of students. This project proposes a mobile application to allow lecturers to generate class attendance and students to submit the attendance by scanning their faces using their mobile phone camera along with their location. The proposed system addressed three main components: First, automatic face detection and analysis using mobile phone cameras. Second, face recognition API that uses machine learning algorithm. Third, maps API. A testing process has .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641